Citation Nr: 0031618	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

3.  Entitlement to Department of Veterans Affairs improved 
death pension benefits under 38 U.S.C.A. § 1541 (West 1991).

4.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

This appeal arises from April and May 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The issues of entitlement to service connection for the cause 
of the veteran's death, entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000) will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
January [redacted], 1998.

2.  The veteran served during the Korean War period.

3.  The appellant is the widow of the veteran.

4.  The appellant's yearly income, after exclusions, exceeds 
the maximum annual pension rate for 1998.


CONCLUSION OF LAW

The criteria for Department of Veterans Affairs improved 
death pension benefits have not been met.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. §§ 3.271, 3.272, (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1541 provides that VA shall pay to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in § 1521(j) of this 
title, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability, pension at the rate prescribed by this 
section, as increased from time to time under § 5312.  
38 U.S.C.A. § 1541(a).  38 U.S.C.A. § 1521(j) provides that a 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service:  (1) for ninety days or more during a period of war;  
(2) during a period of war and was discharged or released 
from such service for a service-connected disability;  (3) 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or  (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.

The veteran served on active duty from October 1950 to 
September 1952.  38 C.F.R. § 3.2 provides that the Korean 
conflict dates are from June 27, 1950, through January 31, 
1955, inclusive; thus, the veteran's service meets the 
requirement provisions of § 1521(j).

38 U.S.C.A. § 1541(f) provides that no pension shall be paid 
under this section to a surviving spouse of a veteran unless 
the spouse was married to the veteran:  (1) before (A) 
December 14, 1944, an, (D) May 8, 1985, in the 
case of a surviving spouse of a Vietnam era veteran, or (E) 
January 1, 2001, The appellant and the veteran were married 
in August 1955, remained married until the veteran's death in 
January 1998, and children were born of their marriage; thus, 
the appellant meets the requirements of 38 U.S.C.A. 
§ 1541(f)(1)(C),(2),(3).

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Governing 
regulations provide that payments of any kind from any source 
shall be counted as income for improved death pension in the 
12-month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§ 3.271 (1999); Springer v. West, 11 Vet. App. 38 (1998).  
Income from retirement benefits and Social Security 
Administration (SSA) benefits are included because they are 
not specifically excluded.  See generally Springer.  The 
maximum annual income limitation for a surviving spouse with 
no dependents, and not in receipt of special monthly pension, 
effective December 1, 1997, was $5,808.  See VA ADJUDICATION 
AND PROCEDURE MANUAL M21-1, Part I, Appendix B.

With respect to the relevant evidence of record, the claims 
file includes a VA form 21-534 (Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Supervising Spouse or Child (Including Death 
Compensation if Applicable)) submitted by the appellant on 
April 23, 1998.  This application for benefits shows the 
appellant declared that her income included monthly Social 
Security Administration (SSA) payments (including an 
additional Medicare deduction of $43.50) of $944, which total 
$11,928 per year.  In addition, her income includes $3,200 in 
interest income per year.  Therefore, her total yearly income 
is $15,128.

38 C.F.R. § 272(h)(1)(ii) provides that amounts paid by a 
surviving spouse or child of a veteran for the veteran's just 
debts, expenses of last illness and burial (to the extent 
such burial expenses are not reimbursed under chapter 23 of 
title 38 U.S.C.A.) will be deducted from the income of the 
surviving spouse or child.  The term "just debts" does not 
include any debt that is secured by real or personal 
property.

In the present case, funeral home and cemetery receipts 
indicate the appellant paid $6,921 for the veteran's burial 
expenses.  She was reimbursed $795 by VA.  Thus, $6,921 minus 
$795 leaves $6,126.  Five percent of $5,808 is $290.40.  
Then, $6,126 minus $290.40 leaves $5,835.60 which may be 
deducted from her yearly income of $15,128, leaving a yearly 
income total of $9,292.40.  Therefore, her yearly income 
exceeds the maximum annual pension rate by $3,484.40.

Accordingly, entitlement to Department of Veterans Affairs 
improved death pension benefits under 38 U.S.C.A. § 1541 is 
not warranted.  The law is dispositive in this case; 
therefore, the appellant's claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to Department of Veterans Affairs improved death 
pension benefits under 38 U.S.C.A. § 1541 is denied


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A), provides that, ovides 
that VA shall treat an opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

The Board believes the requirements of the new 38 U.S.C.A. 
§ 38 U.S.C.A. § 5103A(d)(1),(2)(A),(B),(C) also apply to 
claims for the cause of the veteran's death, and that the 
evidence below satisfies this criteria, such that a remand is 
necessary to obtain an etiology opinion as to the veteran's 
multiple sclerosis.  However, the new 38 U.S.C.A. § 5103A 
also provides that VA "shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  38 U.S.C.A. § 5103A(a).  
Thus, the Board believes that the remand indicated below is 
required by the new statute.

I.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, such as multiple 
sclerosis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules to grant claims based upon the 
chronicity and continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, 10 
Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service-connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
granted, there must be competent evidence:  i) of current 
disability, fulfilled by the condition that caused the 
veteran's death (a medical diagnosis); ii) of incurrence or 
aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).

Initially, the Board notes that service connection for 
multiple sclerosis was denied by the Board in June 1977.

The veteran's service medical records (SMR's), including his 
September 1952 discharge physical examination report, contain 
no evidence of either aspiration pneumonia nor multiple 
sclerosis.

In September 1976 a private physician offered his opinion, 
after hearing a history provided by the veteran, that the 
symptoms of dizziness and unsteadiness the veteran reported 
within the seven year presumptive period for multiple 
sclerosis, were "early manifestations of multiple sclerosis 
and that it was ratable to at least a 10% degree or more at 
that time."

Also of record and for consideration are lay statements from 
the veteran's family and friends, and VA treatment and 
examination reports.

The veteran's death certificate shows that he died on January 
[redacted], 1998, of aspiration pneumonia, due to or as a consequence 
of multiple sclerosis.  No other significant conditions 
contributing to death were noted.  No autopsy was performed 
and the case was not referred to a Medical Examiner.  At the 
time of the veteran's death, service connection was in effect 
only for intracerebral hemorrhage, rated as 10 percent 
disabling.

Accordingly, the Board finds that a remand for an etiology 
opinion by a neurology specialist as to whether the veteran 
experienced symptoms of multiple sclerosis within the seven 
year presumptive period provided by 38 C.F.R. § 3.307(a)(3), 
and, if so, what those symptoms were, and how they were 
manifested, is necessary.

II.  Dependents' Educational Assistance allowance under 
Chapter 35

The Board also notes that if a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and the VA is required to decide those issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds 
that a disposition on the issue of service connection for the 
cause of the veteran's death will have an impact on the 
adjudication of the issue of the appellant's entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35.  As such, the RO should adjudicate the service connection 
issue prior to adjudication of the issue of entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, and before Board consideration of the issues on appeal.

III.  Dependency and Indemnity Compensation Benefits under 
38 U.S.C.A. § 1318

The Board also believes a disposition on the issue of service 
connection for the cause of the veteran's death will have an 
impact on the adjudication of the issue of entitlement to 
Dependency and Indemnity Compensation Benefits under 
38 U.S.C.A. § 1318.  Harris, supra.  As such, the RO should 
adjudicate the service connection issue prior to adjudication 
of the issue of entitlement to Dependency and Indemnity 
Compensation Benefits under 38 U.S.C.A. § 1318, and before 
Board consideration of the issues on appeal.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should request VA medical 
opinions, by a neurologist, after a 
complete review of the veteran's VA 
treatment and examination reports, the 
lay statements of the veteran's family 
and friends, the September 1976 private 
physician statement, and all other 
pertinent evidence in the claims file, as 
to whether it is at least as likely as 
not that the veteran experienced symptoms 
of multiple sclerosis within the seven 
year presumptive period, and, if so, what 
those symptoms were, and how they were 
manifested.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the neurologist prior to 
rendering the requested opinions, and 
that review must be noted in the report.

2.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the appellant's claims for 
service connection for the cause of the 
veteran's death and for dependency and 
indemnity compensation benefits under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  If not, the report should be 
returned as inadequate for adjudication 
or rating purposes.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

3.  The RO should then adjudicate the 
issues of service connection for the 
cause of the veteran's death, entitlement 
to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States 
Code, and entitlement to dependency and 
indemnity compensation benefits under 
38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000), on the basis of all the evidence 
of record and all applicable statutes, 
regulations, and caselaw.  If the 
potential full benefits are not granted, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

